Title: From Abigail Smith Adams to Richard Cranch Norton, 11 February 1811
From: Adams, Abigail Smith
To: Norton, Richard Cranch



my dear Cousin
Quincy Febry 11th 1811

you have e’er this, received intellegence most afflictive to the heart of an affectionate Child,. The Sudden Death of a Dear Parent. If the tender Sympathy of mourning Relatives, could assuage the Anguish of your own Bosom, how freely would it be administerd to yours, from the Bosom of your afflicted Aunt. I loved your Mother from Childhood, next to my own Children. in early Life, She and my own Daughter were brought up together, like Sisters of the Same Family.
Educated in habits of early piety, her Life was Spent in the discharge of the duties, which as wife and mother devolved upon her.—her numerous, and increasing cares, were more than her feeble Constitution could Support, and exhausted nature Sunk under them. but She has left indeliable impressions, I trust upon your heart, and that of her other Children; who are old enough to feel her loss, impressions, of her piety towards God, of her patience, her humility, her Resignation and of her Maternal Solicitude for the welfare, and happiness of her Children, which time cannot efface. may her counsels ever rest upon your mind, and direct your paths, when you reflect that a double Duty is devolved upon you, as the Eldest Son, not only to Comfort, and console your Bereved parent, but to watch over your Brothers, at an Age when they most Stand in need of counsel and admonition, to your Sisters, too young, dear Babes, to know what they have lost—as far as you can, be their Friend, and counseller, who next to a parent can feel for them as a Brother?
while your Excelent Grandmother, lives She will be to them as a parent; and you have great cause of thankfullness that her valuable Life, and that of your Grandfather, are Still Spared to, Sustain them—The regularity of your own conduct, habits of industery, and sobriety, which have marked your own conduct, path, give a pleasing presage of your future usefullness, Examples of which you have before you, in the Life and conduct of your Excellent Uncle.
I was much gratified at reading a Letter from you, to your Father, put into my hand by your Grandmother. it discoverd So much thought, and reflection, so much industery, and application as will ensure to you Success, in any walk of Life, you may chuse to follow.
And may the Sainted Spirit of your Mother rejoice in the Realms of Bliss, at the piety, and virtue of her children.
your uncle joins me in an affectionate remembrance, and Sympathy with your uncle and Aunt Cranch, and be assured my dear Richard of the affection and / Maternal Regard of / your afflicted Aunt
Abigail Adams